                      UNITED STATES DISTRICT COURT

                             DISTRICT OF MAINE


 DONNA G.,                                  )
                                            )
                         PLAINTIFF          )
                                            )
 V.                                         )       CIVIL NO. 1:18-CV-456-DBH
                                            )
 ANDREW M. SAUL, COMMISSIONER,              )
 SOCIAL SECURITY ADMINISTRATION,            )
                                            )
                         DEFENDANT          )


               ORDER AFFIRMING RECOMMENDED DECISION
                      OF THE MAGISTRATE JUDGE


      On June 27, 2019, the United States Magistrate Judge filed with the court,

with copies to counsel, his Report and Recommended Decision. The time within

which to file objections expired on July 11, 2019, and no objections have been

filed. The Magistrate Judge notified the parties that failure to object would waive

their right to de novo review and appeal.

      It is therefore ORDERED that the Recommended Decision of the Magistrate

Judge is hereby ADOPTED.       The Commissioner’s administrative decision is

VACATED and the case is REMANDED for further proceedings.

      SO ORDERED.

      DATED THIS 15TH DAY OF JULY, 2019

                                                /S/ D. BROCK HORNBY
                                                D. BROCK HORNBY
                                                UNITED STATES DISTRICT JUDGE
